UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7836


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PRESTON CORNELIUS EVERETT, a/k/a P,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:05-cr-00019-LMB-1)


Submitted:   March 25, 2014                 Decided:   March 28, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Preston Cornelius Everett, Appellant Pro Se. Dana James Boente,
Acting   United  States  Attorney,   Alexandria, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Preston Cornelius Everett appeals the district court’s

order denying his motion to correct a clerical error pursuant to

Federal Rule of Criminal Procedure 36.              We have reviewed the

record and find no reversible error.         Accordingly, we affirm for

for the reasons stated by the district court.              United States v.

Everett, No. 1:05-cr-00019-LMB-1 (E.D. Va. Oct. 28, 2013).                 We

dispense   with     oral   argument   because      the    facts   and   legal

contentions   are   adequately   presented    in    the   materials     before

this court and argument would not aid the decisional process.


                                                                    AFFIRMED




                                      2